  Case 2:20-mj-12359-JBC Document 22 Filed 09/17/20 Page 1 of 2 PageID: 53




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA
                                                  Mag. No. 20-12359 (JBC)
       v.

ELAN YAISH                                 Consent Order for Modification of
                                                Conditions of Release



      This matter having come before the Court on the application of Defendant

Elan Yaish, with the consent of Craig Carpenito, United States Attorney for the

District of New Jersey (by Jason S. Gould, Assistant United States Attorney), and

Pretrial Services (by Vincent Imbrosciano, U.S. Pretrial Services Officer), for a

Consent Order modifying Defendant Elan Yaish’s conditions of release, and for

good cause having been shown;


      IT IS on this 17th day of September 2020,


      ORDERED, that Defendant Elan Yaish’s location monitoring condition of

home detention with employment is modified to electronic monitoring with a curfew

from 6:30 am to 9:00 pm daily or as approved by Pretrial Services. The Defendant’s
  Case 2:20-mj-12359-JBC Document 22 Filed 09/17/20 Page 2 of 2 PageID: 54




travel shall be restricted to New Jersey and New York unless approved by Pretrial

Services. All other conditions remain in full effect.



                                 ___________________________________
                                 Hon. Mark Falk,U.S.M.J.

Form and entry consented to:



_________________
Jaclyn DeMais
GREENBERG TRAURIG, LLP
Attorneys for Defendant, Elan Yaish



____________________
Jason S. Gould
Assistant U.S. Attorney




                                          2
